EXECUTION COPY
 
TERMINATION AGREEMENT, dated as of November 30, 2010 (this “Agreement”), among
CHINA ENERGY CORPORATION, a Nevada corporation (“CEC”) and the successor
corporation to Pacific Projects, Inc., formerly a wholly-owned subsidiary of
China Energy Corporation that merged with and into the Company on November 29,
2010 (“PPI”), GEORGIA PACIFIC INVESTMENTS INC., a corporation organized under
the laws of Belize (“GPI”), and AXIM HOLDINGS LTD, a corporation organized under
the laws of Belize (“Axim”).  Capitalized terms used and not defined herein are
used herein as defined in the Termination and Restructuring Agreement dated as
of October 28, 2010


WITNESSETH:


WHEREAS, the Coal Group Shareholders, the Heat Power Shareholders, and PPI
entered into a Trust Agreement dated as of December 31, 2007 (the “Share Trust
Agreement”) pursuant to which the PRC Shareholders agreed to hold their equity
interests in Coal Group and Heat Power in trust for PPI in connection with a
plan (the “FIE Plan”) to convert Coal Group and Heat Power from domestic
enterprises to Foreign Invested Enterprises under the laws of the People’s
Republic of China (the “PRC”);


WHEREAS, in connection with the Share Trust Agreement, the parties hereto
entered into an Agreement dated January 3, 2008 among PPI, GPI and Axim (the
“Remittance Agreement”) pursuant to which PPI was to receive remittances from
the sale of shares of common stock, par value, $0.001 per share, of CEC from GPI
and Axim as part of the FIE Plan; and


WHEREAS, CEC has determined to terminate the Share Trust Agreement and the FIE
Plan, and in connection with such termination, the parties hereto wish to
terminate the Remittance Agreement.


NOW, THEREFORE, in consideration of the premises and mutual agreements and
covenants hereinafter set forth, the parties hereto agree as follows:



--------------------------------------------------------------------------------


 
SECTION 1.01.  Termination.  The parties hereto agree that, effective the date
hereof, the Remittance Agreement and all the covenants and agreements set forth
therein are hereby terminated, are null and void, and are of no further force
and effect.


SECTION 1.02.  Entire Agreement.  This Agreement and the Management and Control
Agreements constitute the entire agreement of the parties hereto with respect to
the subject matter hereof and thereof and supersede all prior agreements and
undertakings, both written and oral, among the parties hereto with respect to
the subject matter hereof and thereof.


SECTION 1.03.  No Third Party Beneficiaries.  This Agreement shall be binding
and inure solely to the benefit of the parties hereto and their permitted
assigns and nothing herein, express or implied, is intended to or shall confer
upon any other person or entity any legal or equitable right, benefit or remedy
of any nature whatsoever.


SECTION 1.04.  Headings.  The descriptive headings contained in this Agreement
are for convenience of reference only and shall not affect in any way the
meaning or interpretation of this Agreement.


SECTION 1.05. Amendment or Waiver; Assignment.   This Agreement may not be
amended or modified, nor more any provision thereof be waived, except by an
instrument in writing signed by CEC and all of the PRC Shareholders.  This
Agreement may not be assigned by operation of law or otherwise without the
written consent of all the parties hereto.


SECTION 1.06. Governing Law.  This Agreement shall be governed by the laws of
Nevada.  All actions or proceedings arising out of or relating to this Agreement
shall be heard and determined in any federal court sitting in the city of Las
Vegas, Nevada.


SECTION 1.07.  Specific Performance.  The parties hereto agree that irreparable
damage would occur in the event any provision of this Agreement was not
performed in accordance with the terms hereof and the parties shall be entitled
to specific performance of the terms hereof, in addition to any other remedy at
law or equity.


SECTION 1.08.  Counterparts.  This Agreement may be executed in one or more
counterparts, and by the different parties hereto in separate counterparts, each
of which when executed shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement.


SECTION 1.09.  Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by any law, regulation or public
policy, all other terms and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party.  Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner in order
that the transactions contemplated hereby are consummated as originally
contemplated to the greatest extent possible



--------------------------------------------------------------------------------


 
SECTION 1.10.  Costs and Expenses.  Each party shall bear their own costs and
expenses with respect to this Agreement.


*        *        *
 

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date first written above.
 

CHINA ENERGY CORPORATION         AXIM HOLDINGS LTD            
/s/ Wenxiang Ding
   
/s/ Yi Ding
 
Name: Wenxiang Ding
   
Name: Yi Ding
 
Title: President and Chief Executive Officer
   
Title: Director
 

 

GEORGIA PACIFIC INVESTMENTS INC.                  
/s/ Yi Ding
   
 
 
Name: Yi Ding
   
 
 
Title: Director
   
 
 

 